DETAILED ACTION
This action is in response to the amendment filed 06/30/2021. Claims 1, 3-8, 10-15 and 17-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Quayle Action
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 1, 3-8, 10-15 and 17-20 are objected to because of the following informalities:  
Regarding Claim 1, Claim 1 Lines 6-8 state “identify types of managers of the deployment, wherein the type of manager specifies the types of backups that may be generated by each of the content managers of the deployment”. This identify types of managers of the deployment, wherein the types of the managers specifies the types of backups that may be generated by each of the managers of the deployment” to maintain consistent nomenclature of the managers and maintain proper antecedence in the claims. Claims 3-7 inherit the objection of claim 1.
Regarding Claim 1, Claim 1 Lines 9-11 should state “make a determination, based on the types of the managers of the deployment, that the managers of the deployment require a hybrid backup, using the manager associations” to correct for grammar and make it clear that the determination is what is using the manager associations. Claims 3-7 inherit the objection of claim 1.
Regarding Claim 8, Claim 8 Lines 4-6 state “identifying type of managers of the deployment, wherein the type of manager specifies the types of backups that may be generated by each of the content managers of the deployment”. This should state “identifying types of managers of the deployment, wherein the types of the managers specifies the types of backups that may be generated by each of the managers of the deployment” to maintain consistent nomenclature of the managers and maintain proper antecedence in the claims. Claims 10-14 inherit the objection of claim 9.
Regarding Claim 15, Claim 15 Lines 7-9 state “identifying type of managers of the deployment, wherein the type of manager specifies the types of backups that may be generated by each of the content managers of the deployment”. This should state “identifying types of managers of the deployment, wherein the types of the managers specifies the types of backups that may be generated by each of the managers of the deployment” to maintain consistent nomenclature of the managers and maintain proper antecedence in the claims. Claims 17-20 inherit the objection of claim 15.
Appropriate correction is required.

Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17-20 contain allowable subject matter. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Regarding Claim 1, Claim recites, at least: … in response to the request: identify types of managers of the deployment, wherein the type of manager specifies the types of backups that may be generated by each of the content managers of the deployment; make a determination, based on the types of the managers of the deployment, that the managers of the deployment require a hybrid backup using the manager associations; schedule a hybrid backup for the deployment based on the determination; and perform the hybrid backup to obtain: a first type of backup associated with a manager of the deployment; and a second type of backup associated with the manager of the deployment”.
The closest prior art of record is Chen. Chen discloses performing incremental and full backups based on a request. However, the prior art of record does not disclose in response to the request: identify types of managers of the deployment, wherein the type of manager specifies the types of backups that may be generated by each of the content managers of the deployment, wherein the type of the manager specifies the type of backup that can be generated by each manager of the deployment, as argued by the Applicant on Pages 10-11 of the Applicant’s argument. Therefore, the prior art of record does not disclose the entirety of claim 1. Claims 3-7 would be allowable at least due to their dependency on claim 1. Claim 8 recites substantially similar limitations as claim 1 and would be allowable under the same rationale. Claims 10-14 would be allowable at least due to their dependency on claim 8. Claim 15 recites substantially similar limitations as claim 1 and would be allowable under the same rationale. Claims 17-20 would be allowable at least due to their dependency on claim 15.

Response to Arguments
The 112(f) interpretation has been withdrawn in light of the instant amendment to claim 1. Accordingly as the 112(f) interpretation has been withdrawn the 112(b) and 112(a) rejections of claims 1-7 have also been withdrawn.
The prior claims objections to claims 7 and 14 have been withdrawn in light of the instant amendments to claims 7 and 14. Upon re-examination of claims 4, 6, 11, 13, 18 and 20, the duplicate claim warning has been withdrawn.
Applicant’s arguments, filed 06/30/2021, with respect to the prior art rejection have been fully considered and are persuasive.  The prior art rejections of the claim have been withdrawn. 

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MICHELLE T BECHTOLD/           Primary Examiner, Art Unit 2183